Citation Nr: 0903989	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  04-10 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran retired from active duty in March 1989 with 24 
years of active duty.
 
This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in August 2004.  A copy of the transcript 
is of record.

This matter was previously remanded by the Board for a new 
hearing in June 2008.  However, the veteran requested that 
his scheduled hearing be cancelled.  


FINDINGS OF FACT

1.  Low back complaints in service were acute and transitory 
and resolved without chronic residuals.

2.  The current chronic low back disorder, diagnosed 
degenerative disc disease (DDD), was not shown until several 
years after service. 

3.	The current chronic low back disorder is not related to 
service.


CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service treatment records indicate his back 
pain began in March 1968, when he hurt his low back after a 
fall.  A subsequent evaluation diagnosed a contusion to the 
iliac area without fracture and the pain apparently resolved, 
as there was no indication of back pain or pathology at his 
February 1969 separation physical.  His reenlistment physical 
approximately two months later in April 1969 was also normal.  
Therefore, no chronic low back disorder was shown after his 
first period of active duty.

In October 1969, the veteran was involved in an automobile 
accident, after which he again complained of low back pain 
and muscle spasms.  However, there was no deformity noted and 
his straight leg raise test was negative.  Additionally, no 
subsequent complaints are evident in the record until May 
1973.  There, although his right straight leg test was 
positive, he still had normal deep tissue reflexes and his X-
rays indicated no pathology.  

By July 2003, he reported non-radiating pain but his reflexes 
and straight leg tests were normal and X-rays showed "well 
maintained" vertebral body heights and spacings.  Based on 
the clinical observations, he was diagnosed was a low back 
strain and treated with rest and light duty.  As before, this 
condition was apparently acute and transitory and resolved, 
as he underwent only five physical therapy sessions before 
his rehabilitation was completed. 

Although he complained of back pain in June 1974 and February 
1975, this had "resolved with exercise" and there was no 
indication of current back symptoms at his reenlistment 
physical in February 1975.  Furthermore, he underwent 
additional physicals in April 1975 and June 1976 where he 
stated that he was in good health and that there were 
observed no back disorders.  In fact, the Board notes that 
these two physicals found him physically qualified for 
Explosive Ordinance Disposal (EOD) and dive training.  As 
these are physically demanding, it suggests that he was 
having no chronic low back complaints.

The veteran's next complaint of low back pain is not until 
May 1981 and, in his March 1982 reenlistment examination, the 
clinical evaluation of his spine was again normal.  
Furthermore, while again complained of radiating back pain in 
September 1983, this also apparently resolved, as there were 
no complaints of back pain in a February 1984 evaluation.  

His last complaint of back pain while in service was noted in 
June 1984.  However, a 1986 reenlistment physical examination 
two years later showed no clinical evidence of a back 
disorder.  Moreover, at the time of retirement in February 
1989, the clinical evaluation of his spine was normal.  
Therefore, despite approximately eight complaints of low back 
pain over his 24+ year career, they all appear to have been 
acute and transitory and resolved without chronic residuals.

After his retirement from active duty, the veteran's first 
complaints of low back symptomatology do not appear until 
June 1994, more than five years after discharge, when he was 
involved in a motor vehicle accident.  At that time, he 
complained of back pain, and exhibited mild muscle tenderness 
in the right lower back and tenderness in the L4-L5 and L5-S1 
discs.  Radiographic imaging taken in July and August 1994 
indicated bulges at the L4-L5 and L5-S1 discs, but there was 
no evidence of herniation, nor was there any indication of 
fracture or dislocation.  This is the first indication of 
chronic low back symptomatology associated with a chronic 
disorder.

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1989) and his initial 
symptomatology associated with a chronic disorder in 1994 
(five years later).  Most notably, his separation physical in 
February 1989 was absent of any observed back disorders.  

Additionally, the Board particularly notes that the claims 
file includes a large amount of post-service treatment 
records where there were no complaints of back pain.  The 
veteran's silence, when otherwise reporting his past medical 
history constitutes negative evidence.  As such, the evidence 
does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The record also includes statements 
from his father-in-law, as well as the statements he made 
before the Board at his hearing in August 2004.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's written 
statements and statements at his hearing before the Board 
referring to his continued low back pain since active service 
are inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints or 
identified chronic low back pathology.  Moreover, the large 
gaps in time between periods of treatment indicate that, 
while he has had a number of occurrences of back pain during 
active duty service, they appear to be acute and transitory, 
and resolved without chronic residuals.

Therefore, the Board has weighed the veteran's statements as 
to continuity of symptomatology against the absence of 
documented complaints or treatment for years at a time during 
and following active duty service, and finds his 
recollections as to symptoms made in connection with a claim 
for benefits to be less probative.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's low back pain to active duty, despite his 
contentions to the contrary.    

Of note, the Board places significant probative value on two 
VA examinations undertaken specifically to address the issue 
on appeal.  In the first, in April 2003, the veteran was 
diagnosed with DDD of the lumbar spine, which he claimed 
began "about 9 years ago," dating the onset to around 1994, 
which is consistent with the initial post-service 
symptomatology associated with a motor vehicle accident.  
However, he exhibited no radiating pain and his range of 
motion was normal at that time.  

At his second VA examination in May 2006, the veteran was 
again diagnosed with DDD of the L5-S1 disc based on 
radiographic imaging.  However, based on the "lack of 
documentation of a chronic lower spine injury incurred in the 
military or on discharge," the examiner opined that it was 
"less likely than not" that the veteran's low back pain was 
due to service.  The examiner also found no evidence that the 
veteran's DDD was attributable to active duty service.

In assigning high probative value to these reports, the Board 
notes that the examiners had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiners were not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiners' examinations and opinions 
to be of great probative value.

Furthermore, none of the veteran's private treating 
specialists dispute the VA examiners' conclusions.  In 
September 2006, an orthopedic specialist diagnosed chronic 
back pain and lumbar spondylosis, but which was "probably 
due to multiple trauma with advancing age."  The Board also 
notes a radiology report from July 1994 that referred to his 
disorder as "very mild degenerative bony changes," but 
there was no opinion of etiology.  Additionally, while his 
acupuncturist stated that he had pain since active duty 
service, the acupuncturist did not offer an opinion relating 
his current condition to active duty.  

In essence, while the veteran has reported back pain, there 
is no competent evidence of pathology (disease or injury) in 
active duty that would account for his complaints.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(pain cannot be compensable without an in-service disease or 
injury to which the pain can be connected by competent 
evidence).  Such a "pain alone" claim must fail when there 
is no sufficient showing that pain derives from an in-service 
disease or injury.

The Board has also considered the veteran's statements, as 
well as the statements of his father-in-law, asserting a 
relationship between his currently-diagnosed low back 
disorder and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his father-in-law are competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to them through their senses.  
Layno, 6 Vet. App. at 470.  As lay persons, however, they are 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's and his family.  See Cartright, 2 Vet. App. 
at 25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  
 
Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the veteran's service treatment 
records, VA outpatient treatment records and records from the 
veteran's private treating professionals.  
Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in May 2006.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of a low back injury is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


